        3:18-cv-03314-SEM-TSH # 1             Page 1 of 7                                           E-FILED
                                                                  Thursday, 20 December, 2018 02:41:47 PM
                                                                               Clerk, U.S. District Court, ILCD

                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  SPRINGFIELD DIVISION

CENTRAL LABORERS’ ANNUITY FUND,                         )
                                                        )
       Plaintiffs,                                      )
                                                        )
-vs-                                                    )     Case No.
                                                        )
R & R FOOD SERVICES, LLC,                               )
BLACKSTONE CONSULTING INC.,                             )
                                                        )
       Defendants.                                      )

                                           COMPLAINT

       NOW COME Plaintiff, CENTRAL LABORERS’ ANNUITY FUND, by and through its

attorneys, Cavanagh & O’Hara LLP, complaining of the Defendants, R&R FOOD SERVICES,

LLC, and BLACKSTONE CONSULTING INC., and alleges as follows.

                      COUNT I AGAINST R&R FOOD SERVICES LLC

       1.        This is a civil action to recover employer contributions or payments owed to the

Plaintiff pursuant to the provisions of the Labor Management Relations Act, as amended, 29

U.S.C. 185(a), and the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C.

§1001 et. seq.

       2.        This Court has jurisdiction over this matter pursuant to 29 U.S.C. 1132(e)(1).

       3.         The Central Laborers’ Annuity Fund (“Annuity Fund”) is an employee benefit

fund established and administered pursuant to a Restated Declaration of Trust Agreement, which

is attached and incorporated herein as Exhibit 1.

       4.        The Annuity Fund is maintained and administered in accordance with the



                                                    1
         3:18-cv-03314-SEM-TSH # 1            Page 2 of 7



provisions of the Labor Management Relations Act of 1947, and ERISA (as amended), 29 U.S.C.

§1001 et. seq.

         5.      Pursuant to ERISA at 29 U.S.C. 1132(e)(2), venue is proper in this Court as the

address and place of business of the Central Laborers’ Annuity Fund is 201 N. Main Street,

Jacksonville, Illinois 62651-1267.

         6.      R&R Food Services was an Employer engaged in an industry within the meaning

of ERISA at 29 U.S.C. 1002 (5) and (12).

         7.      R&R Food Services employed individuals who are members of and represented

by Southwest Laborers’ District Council, on behalf of affiliated Local 1168.

         8.      Eligible employees of the Defendant, R&R Food Services, are Participants in the

Annuity Fund pursuant to a Memorandum of Understanding (MOU), which is attached and

incorporated herein as Exhibit 2.

         9.      R&R Food Service’s address is 612 Rosewood Circle, Claremore, Oklahoma

74017.

         10.     R&R Food Services had a contract to provide food service for the U.S. Army base

at Ft. Sill, Oklahoma.

         11.     Pursuant to ERISA at 29 U.S.C. 1145, R&R Food Services was required to make

contributions to Plaintiffs in accordance with the terms and conditions of the MOU and the

Restated Declaration of Trust.

         12.     Pursuant to the Restated Declaration of Trust, the Annuity Fund is authorized to

examine the payroll books and records of R&R Food Services to determine whether R&R Food

Services made the contributions required under the MOU.


                                                  2
        3:18-cv-03314-SEM-TSH # 1            Page 3 of 7



       13.      Based on information and belief, R&R Food Services has not made contributions,

required under the MOU, for work performed by eligible employees during July 2017.

       14.      By letter dated September 11, 2018, which was delivered by certified mail on

September 14, 2018, the Annuity Fund requested R&R Food Services cooperate in scheduling

and allowing an audit of R&R Food Services’ payroll records. (Exhibit 3)

       15.      R&R Food Services never responded to the Plaintiff’s request.

       16.      Pursuant to the terms of the Annuity Fund’s Restated Declaration of Trust and

ERISA, 29 U.S.C. §1132(g)(2), if R&R Food Service is found liable for delinquent

contributions, R&R is also liable for the costs of the payroll examination, liquidated damages,

reasonable attorney’s fees, reasonable expenses incurred by the Annuity Fund in the collection of

delinquent contributions, and costs.

       WHEREFORE, the Central Laborers’ Annuity Fund prays for the following relief:

       A.       That an account be taken by the Annuity Fund for the period from December 1,

2014 through September 30, 2017, as to wages received and hours worked by R&R Food

Services’ employees to determine amounts required to be paid by R&R Food Services to the

Annuity Fund;

       B.       That R&R Food Services be ordered to pay to the Central Laborers’ Annuity Fund

all such contributions determined to be due, reasonable attorney’s fees, reasonable expenses

incurred by the Annuity Fund in the collection of delinquent contributions, audit costs, liquidated

damages for all contributions due and owing at the time Judgment is entered, and all applicable

costs allowed by the District Court;




                                                 3
        3:18-cv-03314-SEM-TSH # 1            Page 4 of 7




       C.      That Plaintiff be awarded such other and further relief as the Court deems just and

equitable, all at R&R Food Service’s cost.



                   COUNT II AGAINST BLACKSTONE CONSULTING INC.

       1.      Count I is a civil action to recover employer contributions or payments owed to

the Plaintiff by R&R Food Services pursuant to the provisions of the Labor Management

Relations Act (LMRA), as amended, 29 U.S.C. 185(a), and the Employee Retirement Income

Security Act of 1974 (ERISA), 29 U.S.C. §1001 et. seq.

       2.      Because the Plaintiff seeks relief under ERISA and the LMRA, which are federal

statutes, this Court has original jurisdiction over the subject matter of Count I pursuant to 28

U.S.C. 1167(a).

       3.          This Court also has pendant jurisdiction for Count II against Blackstone

Consulting Inc. because R&R Food Services had a contract with Blackstone for the food service

operation at Ft. Sill, Oklahoma and, pursuant to the language within the Blackstone-R&R Food

Service contract, Blackstone can be held liable for the contributions sought by the Plaintiff.

       4.      The contract between R&R Food Service and Blackstone was executed on April

1, 2016 and amended on November 18, 2016. See Exhibit 4, P. 15 and Exhibit 5, P. 5.

       5.      Pursuant to the original contract, Blackstone was to provide financial services,

marketing services, operations services, legal services, and risk management services. Exhibit 4,

P. 3, Section 7.

       6.      Blackstone was also required to provide payroll services and HR services until


                                                 4
        3:18-cv-03314-SEM-TSH # 1             Page 5 of 7



June 30, 2016. Exhibit 4, P. 3, Section 7.

       7.      Under the original contract, as well as the Amendment to the Contract, Blackstone

was required to “indemnify, defend, and hold harmless . . . R&R Food Services . . . at all times,

from any and all claims, actions, demands, deficiencies, lawsuits, losses,, expenses, penalties,

damages or liability . . . arising out of any negligent or intentional act or omission . . .” of

Blackstone “under any provision of or the performance of this Agreement.” Exhibit 4, P. 9

Section 12, Exhibit 5, P. 4, renumbered as Section 9.

       8.      The Amendment to the original contract expanded Blackstone’s responsibilities

such that Blackstone was required to “establish and maintain the managerial and administrative

controls for all labor, affirmative action plans and procedures, labor related reports, supplies and

materials necessary for the performance of the contract (including all financial obligations

required for the operation of the Ft. Sill contract) with all of the management and administrative

services to be performed by BCI and its personnel.” Exhibit 5, P. 2 Section 5.

       9. The Amendment required Blackstone to provide contract compliance services such as

“payroll . . . financial reporting, accounting, contract administration . . .” Exhibit 5, P. 2, Section

5.

       10.     Blackstone assumed “all of the financial risk inherent in contract performance . .

.” Exhibit 5, P. 2-3, Section 7, subsection c.

       11.     Blackstone was required to provide services related to “Contract Relations . . .

Union Relations . . . Payroll Taxes . . . Labor Costs . . . Payroll Processing.” Exhibit 5, P. 2-3

Section 7, subsection d.

       12.     In February 2018, a representative for Local 1168 contacted the attorney for R&R


                                                  5
        3:18-cv-03314-SEM-TSH # 1           Page 6 of 7



Food Services about the non-payment of sick pay for members of Local 1168. The attorney for

R&R Food Services contended that Blackstone was responsible for the sick pay and Local 1168

should look to Blackstone for recovery of the sick pay.   Exhibit 6.

       13.     In effect, a controversy exists as to whether R&R Food Services or Blackstone is

responsible for: 1) turning over payroll records of Local 1168 members covered under the

Memorandum of Understanding; and 2) payment of contributions for work covered under the

Memorandum of Understanding.

       14.     In addition, Central Laborers’ Annuity Fund requested the payroll records from

Blackstone on two occasions but Blackstone has never provided said records.

       15.     Accordingly, the Central Laborers’ Annuity Fund seeks a determination as to

whether Blackstone is the responsible Party pursuant to its contract with R&R Food Services,

and if the Court so finds Blackstone is the responsible Party, the Annuity Fund seeks the

following relief.

       WHEREFORE, the Central Laborers’ Annuity Fund prays for the following relief:

       A.      That an account be taken by the Annuity Fund for the period from December 1,

2014 through September 30, 2017, as to wages received and hours worked by Local 1168

members covered under the Memorandum of Understanding to determine amounts required to be

paid by Blackstone Consulting Inc. to the Annuity Fund;

       B.      That Blackstone Consulting Inc. be ordered to pay to the Central Laborers’

Annuity Fund all such contributions determined to be due, reasonable attorney’s fees, reasonable

expenses incurred by the Annuity Fund in the collection of delinquent contributions, audit costs,

liquidated damages for all contributions due and owing at the time Judgment is entered, and all


                                                6
        3:18-cv-03314-SEM-TSH # 1            Page 7 of 7



applicable costs allowed by the District Court;

       C.      That Plaintiff be awarded such other and further relief as the Court deems just and

equitable, all at Blackstone Consulting Inc.’s cost.



                                              CENTRAL LABORERS’ PENSION FUND, et al.,
                                              Plaintiffs,


                                              By:      _      s/ John A. Wolters
                                                            JOHN A. WOLTERS
                                                            CAVANAGH & O’HARA LLP
                                                            2319 W. Jefferson Street
                                                            Springfield, IL 62702
                                                            Telephone (217) 544-1771
                                                            Fax (217) 544-9894
                                                            johnwolters@cavanagh-ohara.com




                                                  7
